DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 06/30/2022 response includes: (a) claims 1-2, 6, 8, 10, 13, 15 and 19-20 are currently amended; (b) claims 3-5, 7, 9, 11-12, 14 and 16-18 are original; and (c) the grounds for rejection set forth in the 04/01/2022 office action are traversed.  Claims 1-20 are currently pending and an office action on the merits follows.
Response to Arguments
3.	Applicant’s arguments filed 06/30/2022 with respect to the rejection of claims 13-14 under 35 U.S.C. §102(a)(2) and 35 U.S.C. 103 respectively has been fully considered and found to be persuasive.  Therefore, the rejection of these claims has been withdrawn.  However, upon further consideration, new grounds of rejection is set forth based on teachings from previously-cited U.S. Patent Pub. No. 2018/0151641 A1 to Choo et al. (“Choo”) added to the previously-cited prior art for these claims.  Thus, claims 13-14 remain rejected, while claims 1-12 and 15-20 are allowed.
	Also, applicant’s filing of a terminal disclaimer with regards to U.S. Patent No. 11,132,945 and amendments to the specification and claims renders moot the previously raised issues pertaining to the drawings, specification and claims.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0087630 A1 to Seo et al. in view of U.S. Patent Pub. No. 2018/0151641 A1 to Choo et al. (“Choo”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 13, Seo discloses a display device(FIGs. 1A, 1B; ¶0033) comprising: a display module(140)(FIG. 1B; ¶0036) including: a display area(AA)(FIGs. 1A, 1B; ¶0033) in which an image is displayed (FIGs. 1A, 1B: AA; ¶0034); and a bezel area(NA)(FIG. 1A; ¶0033) adjacent to the display area(AA)(FIGs. 1A, 1B; ¶0033); a protective member(130)(FIG. 1B; ¶0036) overlapping a portion of the display area(AA)(FIGs. 1A, 1B; ¶0033) and disposed on a rear surface of the display module(140)(FIG. 1B; ¶0036); a sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) overlapping the portion of the display area(AA)(FIGs. 1A, 1B; ¶0033) and disposed on the protective member(130)(FIG. 1B: 120; ¶0036); and an adhesive member(121)(FIG. 1B; ¶0046) overlapping the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) and adhering the sensor unit(120)(FIGs. A1, 1B: A1; ¶¶0036, 0044) to the protective member(130)(FIG. 1B: 120, 121; ¶¶0036, 0046).
Seo does not expressly disclose wherein, in a plan view, the adhesive member is spaced apart from a sensor of the sensor unit.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Choo discloses wherein, in a plan view, the adhesive member(22)(FIG. 16; ¶0110) is spaced apart from a sensor(23b)(FIG. 16; ¶0110) of the sensor unit(23a, 23b, 23c)(FIG. 16; ¶0110).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Seo with Choo to provide a display device that is better at detecting fingerprints (i.e., a stronger fingerprint signal is received because the signal does not have to travel through adhesive to get to the fingerprint sensor).
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0087630 A1 to Seo et al. in view of U.S. Patent Pub. No. 2018/0151641 A1 to Choo et al. (“Choo”) as applied to claim 13 above, in view of U.S. Patent Pub. No. 2016/0109908 A1 to Siddiqui.
As to claim 14, Seo and Choo teach the display device of claim 13, as applied above.
Seo and Choo further teach the sensor unit(Seo: FIGs. A1, 1B: A1: 120; ¶¶0036, 0044; Choo: FIG. 16: 23b; ¶0110) overlaps the protective member (Seo: FIG. 1B: 120, 121, 130; ¶¶0036, 0046); and the sensor unit(Seo: FIGs. A1, 1B: A1: 120; ¶¶0036, 0044; Choo: FIG. 16: 23b; ¶0110) is located in the lower portion of the display area(Seo: FIGs. 1A, 1B: AA; ¶0033).
Seo and Choo do not expressly disclose wherein a folding area and a non-folding area adjacent to the folding area are defined in the display module, and the non-folding area overlaps the sensor unit, and wherein the protective member overlaps the non-folding area.	 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
              
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Siddiqui discloses wherein a folding area(portion of 110 above hinge area 122/biasing mechanism 124)(Figs. 1, 3; ¶¶0034-0035, 0039, 0042) and a non-folding area(portions of 110 not above hinge area 122/biasing mechanism 124)(Figs. 1, 3; ¶¶0034-0035, 0039, 0042) adjacent to the folding area(portion of 110 above hinge area 122/biasing mechanism 124)(Figs. 1, 3; ¶¶0034-0035, 0039, 0042) are defined in the display module(110)(Figs. 1, 3; ¶¶0034, 0039).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Seo and Choo with Siddiqui to provide a display device that protects the display module when not being used and is easier to be carried by a user (¶0038).
Seo, Choo and Siddiqui teach and the non-folding area overlaps the sensor unit (Seo: FIGs. A1, 1B: A1, 120; ¶¶0036, 0044; Choo: FIG. 16: 23b; ¶0110; Siddiqui: Figs. 1, 3: portions of 110 not above hinge area 122/biasing mechanism 124; ¶¶0034-0035, 0039, 0042), and wherein the protective member overlaps the non-folding area(Seo: FIG. 1B: 120, 121, 130; ¶¶0036, 0044, 0046; Siddiqui: Figs. 1, 3: portions of 110 not above hinge area 122/biasing mechanism 124; ¶¶0034-0035, 0039, 0042).
Allowed Claims
7.	If the above grounds for rejection of claims 1-12 and 15-20 are allowed.
Reasons for Allowance
8.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 1 identifies the distinct features: “wherein, in a plan view, the second adhesive member(FIG. 6: ADa) is spaced apart from the sensor unit(FIG. 6: SU)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0151641 A1 to Choo et al. (“Choo”) and U.S. Patent Pub. No. 2017/0344788 A1 to Lee et al. (“Lee”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As to claim 1, an embodiment of Choo discloses a display device (FIG. 1; ¶003) comprising: 
a display module(14, 15, 16, 17 and 19)(FIG. 1; ¶0038); 
a first adhesive member(22)(FIG. 1; ¶0047) including a first surface(22’s top surface)(FIG. 1; ¶0047) directly disposed on a rear surface(19’s bottom surface) of the display module(14, 15, 16, 17 and 19)(FIG. 1; ¶0038); 
a sensor unit(23)(FIG. 1; ¶¶0044-0045) directly disposed on a second surface(22’s bottom surface)(FIG. 1; ¶0047) of the first adhesive member(22)(FIG. 1; ¶0047) which is opposite to the first surface(22’s top surface)(FIG. 1; ¶0047) of the first adhesive member(22)(FIG. 1; ¶0047).
Choo does not expressly disclose and a second adhesive member directly disposed on at least a portion of the second surface of the first adhesive member and the rear surface of the display module, wherein, in a plan view, the second adhesive member is spaced apart from the sensor unit, and wherein only a portion of the sensor unit overlaps the first adhesive member.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
         
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    683
    1309
    media_image10.png
    Greyscale

Lee discloses and a second adhesive member(550-2)(FIG. 6; ¶0058) directly disposed on at least a portion of the second surface(550-1’s bottom surface)(FIG. 6; ¶0058) of the first adhesive member(550-1)(FIG. 6; ¶0058).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Choo with Lee to provide a display device with a more reliable sensing unit by more securely maintaining the location of the sensing unit at its operating position.
Choo and Lee teach a second adhesive member directly disposed on at least a portion of the second surface of the first adhesive member and the rear surface of the display module (Choo: FIG. 1: 19, 22; ¶¶0038, 0047; Lee: FIG. 6: 100, 550-1, 550-2; ¶¶0028, 0042, 0058).  The combined teachings are shown by the below edited FIG. 1 of Choo:

    PNG
    media_image11.png
    366
    708
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Another embodiment of Choo teaches the first adhesive member(22)(FIG. 16(B); ¶0101) has an opening(space between adhesive 22)(FIG. 16; ¶0101).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Choo and Lee with another embodiment of Choo to provide a display device that may be fabricated using less materials and having a more sensitive sensor unit (i.e., because less material is in path between the sensor unit and a user’s finger).  The combined teachings are shown by the below edited FIG. 1 of Choo:

    PNG
    media_image13.png
    894
    1731
    media_image13.png
    Greyscale

Choo and Lee teach and wherein only a portion of the sensor unit(Choo: FIG. 1: 23; ¶¶0044-0045) overlaps the first adhesive member(Choo: FIG. 1: 22; FIG. 16(B): 22; ¶¶0047, 0101: Lee: FIG. 6: 550-1; ¶0058).
Choo and Lee do not teach the above underlined limitations.

Independent claim 15 identifies the distinct features: “wherein, in a plan view, the second adhesive member(FIG. 6: ADa) is spaced apart from the sensor unit(FIG. 6: SU)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2018/0151641 A1 to Choo et al. (“Choo”), U.S. Patent Pub. No. 2017/0344788 A1 to Lee et al. (“Lee”) and International Patent Pub. No. WO 2017/127469 A1 to Decato et al. (“Decato”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 15, an embodiment of Choo discloses a method for manufacturing a display device (FIG. 1; ¶¶0037-0038), the method (FIG. 1; ¶¶0037-0038) comprising:
	applying a first surface(22’s top surface) of a first adhesive member(22)(FIG. 1; ¶0047) onto a rear surface of a substrate(19)(FIG. 1; ¶0038) in which a display area(14, 15, 16, 17 and 19 not covered by 12)(FIG. 1; ¶¶0038, 0043, 0053) and a bezel area(14, 15, 16, 17 and 19 covered by 12)(FIG. 1; ¶¶0038, 0053) adjacent to the display area(14, 15, 16, 17 and 19 not covered by 12) are defined (FIG. 1; ¶¶0038, 0043, 0053);
	disposing a sensor unit(23)(FIG. 1; ¶¶0044-0045) on a second surface(22’s bottom surface) of the first adhesive member(22)(FIG. 1; ¶0047) which is opposite to the first surface(22’s top surface) of the first adhesive member(22)(FIG. 1; ¶0047).
The embodiment of Choo does not expressly disclose applying a second adhesive member onto at least a portion of the second surface of the first adhesive member and the rear surface of the substrate; irradiating ultraviolet light to the second adhesive member; and providing external heat to the first adhesive member, wherein, in a plan view, the second adhesive member is spaced apart from the sensor unit, and wherein only a portion of the sensor unit overlaps the first adhesive member.
	Lee discloses applying a second adhesive member(550-2)(FIG. 6; ¶0058) onto at least a portion of the second surface(550-1’s bottom surface)(FIG. 6; ¶0058) of the first adhesive member(550-1)(FIG. 6; ¶0058).
	The embodiment of Choo and Lee teach applying a second adhesive member onto at least a portion of the second surface of the first adhesive member and the rear surface of the substrate (Choo: FIG. 1: 19, 22; ¶¶0038, 0047; Lee: FIG. 6: 100, 550-1, 550-2; ¶¶0028, 0042, 0058).  
Another embodiment of Choo teaches the first adhesive member(22)(FIG. 16(B); ¶0101) has an opening(space between adhesive 22)(FIG. 16; ¶0101).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the embodiment of Choo and Lee with another embodiment of Choo to provide a method for manufacturing a display device that uses less materials and fabricates a more sensitive sensor unit (i.e., because less material is in path between the sensor unit and a user’s finger).  
Choo and Lee teach and wherein only a portion of the sensor unit(Choo: FIG. 1: 23; ¶¶0044-0045) overlaps the first adhesive member(Choo: FIG. 1: 22; FIG. 16(B): 22; ¶¶0047, 0101: Lee: FIG. 6: 550-1; ¶0058).
	Decato discloses irradiating ultraviolet light to the adhesive (¶¶0012, 0014, 0068); and providing external heat to the adhesive(¶¶0012-0013, 0068).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Choo and Lee with Decato to provide a method for manufacturing a display device that includes adhesive members having enhanced bonding and moisture protection (¶¶0005, 0026, 0031, 0033).
Choo, Lee and Decato teach irradiating ultraviolet light to the second adhesive member (Lee: FIG. 6: 550-2; ¶0058; Decato: ¶¶0012, 0014, 0068); and providing external heat to the first adhesive member (Choo: FIG. 1: 22; FIG. 16(B): 22; ¶¶0047, 0101: Lee: FIG. 6: 550-1; ¶0058; Decato: ¶¶0012, 0014, 0068).
Choo, Lee and Decato do not teach the above underlined limitations.
Other Relevant Prior Art
9.	Other relevant prior art includes:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(i)	U.S. Patent Pub. No. 2017/0300736 A1 to Song et al. discloses an adhesive(199)(FIGs. 64A, 64B; ¶0115) overlapping a sensor unit(180)(FIGs. 6AA, 6AB, 6AC: 241; ¶0115).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2018/0365472 A1 to Cai discloses an adhesive(230)(FIG. 4; ¶0074) securing a sensor unit(240)(FIG. 4; ¶0074) to a display screen(220)(FIG. 4; ¶0074).

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(iii)	U.S. Patent Pub. No. 2015/0371076 A1 to Lee et al. discloses a first adhesive(15)(FIG. 4; ¶0067), a sensor unit(13)(FIG. 4; ¶0067) and a second adhesive(301)(FIG. 4; ¶0067), however the second adhesive does not overlap the second surface(bottom horizontal surface) of the first adhesive(15)(FIG. 4; ¶0067).
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692